Citation Nr: 1707522	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  08-39 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent prior to February 7, 2011, and in excess of 70 percent thereafter, for service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction of the case presently resides with the RO in Baltimore, Maryland.

During the course of the appeal, in a February 2011 rating decision, the RO increased the Veteran's disability rating for his PTSD, assigning a 70 percent rating effective February 7, 2011.  In that rating decision, the RO assigned the increased rating effective the date of a VA examination, but did not reference the fact that the claim has been pending since the initial claim of service connection.  The appeal period is from March 16, 2005.  As the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, the claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  As the Veteran was not awarded the maximum rating for PTSD, the issue remains in appellate status and has been characterized as shown on the first page of this decision.

This matter was previously before the Board in December 2011, at which time the Board remanded the claim for additional development.  For the reasons detailed below, another remand is necessary before the claim can be adjudicated.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's claims.

The Veteran was last afforded a VA examination in July 2013 to determine the severity of his PTSD.  The examiner noted that the Veteran was in treatment at a VA medical center in Texas prior to moving to Maryland.  The Veteran reported initiating treatment when he moved to Maryland, "but did not follow up."  A review of the Veteran's claims file reflects that he was sent a letter from the Baltimore RO in March 2012 asking for names and addresses of all providers who have treated him for his PTSD.  However, the claims file does not show that any effort was made to retrieve the Veteran's outstanding VA treatment records.  The most recent VA treatment records in the Veteran's claims file date from August 2008.  As there may be outstanding VA treatment records in VA's constructive possession, the claim must be remanded in order to obtain and associate the records to the Veteran's file.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); Bell v. Derwinski, 2 Vet. App. 611 (1992).

With respect to the Veteran's TDIU claim, there is no VA Form 21-8940 (TDIU application) of record so the Board has no evidence has to the Veteran's work history or educational background.  He should be asked to submit that form on remand.  

The Veteran stated during his July 2013 VA examination that he worked "under the table" jobs since his discharge from the military.  He last worked in a nursing home in Texas for about four to five months in 2010.  He stated that he was taking classes at a community college and last took classes one year prior to the examination.  The VA examiner stated that the Veteran's lack of motivation, social isolation and irritability make it difficult for him to maintain relationships, both at work and in his personal life.  However, the VA examiner added that he was not precluded from employment.  The VA examiner provided no discussion to explain this apparently internally inconsistent conclusion regarding the Veteran's employability.  

The Veteran's combined disability rating is 70 percent, effective February 2011.  The July 2013 VA opinion is inconsistent and there are questions as to whether the work the Veteran has reportedly performed since service is substantially gainful and what type of employment he would be capable of doing.  Thus, a VA Social Industrial Survey should be obtained that provides a full description of the effects of the Veteran's service-connected disabilities on his ordinary activities, to include his employability. Updated treatment records should also be secured on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran dated since August 2008.  If no medical records are available, this should be noted in the Veteran's claims file.

2.  Contact the Veteran and request that he submit a VA Form 21-8940, with a detailed educational and employment history.

3.  Then obtain a social and industrial survey to ascertain the Veteran's employment functioning.  Copies of all pertinent records should be made available to the examiner for review.  The report from this survey must include comments on the Veteran's day to day functioning and the degree of social and industrial impairment which the Veteran experiences as a result of his service-connected disabilities.  Information must be sought from prior or recent employers regarding any work impairments and reasons for any cessation of work or quitting or firing.  The clinician should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work. 

The surveyor is not limited to the foregoing instructions, but the individual conducting the survey may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. 

A complete rationale should accompany any opinion provided.

4.  Then re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

